Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:20-cv-01057-RM-SKC
          Consolidated for Pretrial:
          20-cv-01158-RM-SKC         20-cv-01175-RM-SKC
          20-cv-01186-RM-SKC         20-cv-01254-RM-SKC
          20-cv-01347-RM-SKC         20-cv-01520-RM-SKC
          20-cv-01583-RM-SKC         20-cv-01691-RM-SKC
          20-cv-01699-RM-SKC         20-cv-02021-RM-SKC
          20-cv-02907-RM-SKC

   TIMOTHY GOODRICH, NOLTE MEHNERT, GEORGE T. FARMER,
   JOSEPH PANGANIBAN, ERIK ERNSTROM, W. WALTER LAYMAN,
   BRADLEY BRIAR, and KERI REID, each individually and on behalf of all others
   similarly situated,

                  Plaintiffs,

   v.

   ALTERRA MOUNTAIN COMPANY, ALTERRA MOUNTAIN COMPANY U.S.
   INC., and IKON PASS INC.,

                  Defendants.



                     UNOPPOSED MOTION FOR EXTENSION OF TIME


         Defendants Alterra Mountain Company, Alterra Mountain Company U.S. Inc., and Ikon

  Pass Inc. (together, “Alterra”) move for an extension to July 19, 2021, to file its Answer to the

  Consolidated Class Action Complaint (“Consolidated Complaint,” ECF No. 66).

              STATEMENT OF CONFERRAL UNDER D.C.COLO.LCivR 7.1(a)

         Alterra’s counsel conferred with Plaintiffs’ counsel about the relief requested in this

  motion. Plaintiffs do not oppose the requested relief.
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 2 of 10




                                          INTRODUCTION

         1.      This consolidated action comprises 12 separate putative class actions filed or

  transferred to this Court between April 2020 and September 2020. Given the complex

  coordination and procedural requirements of this case—for instance, the appointment of interim

  co-lead class counsel, preparation of a Consolidated Complaint, and consolidated briefing on a

  motion to dismiss—the pleadings and pre-trial proceedings have so far been governed by an

  iterative process of conferring on and proposing various initial pre-trial schedules for the Court’s

  approval and entry.

         2.      Consistent with this practice, undersigned counsel planned to confer with

  Plaintiffs’ counsel to set a deadline for Plaintiffs to seek leave to amend the Consolidated

  Complaint and for Alterra to prepare and file a consolidated answer, following the Court’s June

  25, 2021 Order on Motion to Dismiss (ECF No. 94). However, due to confusion arising from this

  same complicated procedural history, undersigned counsel and their staff inadvertently failed to

  docket the presumptive 14-day deadline under Rule 12(a)(4)(A) to answer following denial of a

  motion to dismiss, which elapsed one business day before this motion, on July 9, 2021.

  Regrettably, undersigned counsel did not realize this docketing error until after the presumptive

  deadline expired, and now seeks to address the oversight by filing this unopposed motion for

  extension just one day after the presumptive deadline.

                                          BACKGROUND

         3.      On May 18, 2020, the Court consolidated the first six of the related actions. (ECF

  No. 23). Since then, the Court has issued various follow-on consolidation orders, eventually




                                                   2
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 3 of 10




  consolidating all of the 12 cases referenced in the caption above into these consolidated

  proceedings. (ECF Nos. 34, 38, 41, 45, 61, 72.)

         4.      Following the May 18, 2020 consolidation, the pre-trial proceedings in this matter

  have been governed by a series of pre-trial orders and schedules, following conferral between

  Plaintiffs and Alterra.

         5.      On May 26, 2020, the Court scheduled a status conference for June 18, 2020, to

  discuss “(1) The appointment of liaison counsel, including setting a briefing schedule and

  hearing for the same; (2) The appointment of interim lead counsel, including setting a briefing

  schedule and hearing for the same; and (3) Any joint proposed pre-trial schedule(s) which the

  parties file at least 10 days before the conference.” (ECF No. 30.) In the meantime, the Court

  stayed briefing on the then-pending motion for appointment of interim co-lead counsel. (Id.)

         6.      On May 28, 2020, the Court converted the status conference set for June 18, 2020

  to “address MDL 2943 and its impact on the consolidated cases before this Court and other

  related issues,” maintaining the prior stay on interim co-lead counsel briefing. (ECF No. 31.)

         7.      On June 4, 2020, in light of the withdrawal of the MDL motion, the Court advised

  that the parties should be prepared at the June 18, 2020 status conference to discuss the matters

  set forth in its May 26, 2020 order, and that the Court would accept “pre-trial schedules filed by

  June 10, 2020.” (ECF No. 36.)

         8.      On June 10, 2020, per the Court’s June 4 Order, the parties filed a Joint Proposed

  Initial Pre-Trial Schedule. (ECF No. 39.) The parties jointly proposed a schedule for the timing

  and nature of proposed briefing on interim class counsel applications. The parties proposed

  different pre-trial schedules for the preparation and filing of a consolidated class action



                                                    3
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 4 of 10




  complaint to serve as a single, consolidated pleading in the consolidated proceedings. Alterra

  proposed that Plaintiffs file a consolidated amended complaint within 35 days of the Court’s

  appointing interim class counsel, and that the parties, within 10 days of that filing, confer and file

  a joint proposed pre-trial schedule addressing the timing for Alterra’s then-anticipated motion to

  dismiss the consolidated amended complaint and setting a Rule 16 conference. (Id. at 2.)

          9.      On June 18, 2020, the Court held the above-mentioned status conference. At that

  conference, the Court set July 13, 2020, as the deadline for all leadership briefs and functionally

  adopted Alterra’s proposed position that, after the filing of the consolidated amended complaint,

  the parties would confer on and file a proposed pre-trial schedule. (ECF No. 48.)

          10.     In light of the Court’s June 18 Order, Magistrate Judge Crews vacated the

  scheduled July 14, 2020 Rule 16(b) Scheduling Conference and associated Proposed Scheduling

  Order deadline. (ECF No. 51.) Magistrate Judge Crews further indicated that the Scheduling

  Conference would be reset after the Court appointed interim class counsel. (Id.)

          11.     On July 31, 2020, the Court appointed Interim Co-Lead Class Counsel. (ECF No.

  64.) The Court further ordered that “(1) within 35 days of the date of this Order, Plaintiffs shall

  file their Consolidated Amended Complaint; and (2) within 15 days after Plaintiffs file their

  Consolidated Amended Complaint, the parties shall meet, confer, and file a joint proposed pre-

  trial schedule addressing the timing for Defendants’ anticipated motion to dismiss the

  Consolidated Amended Complaint and setting the scheduling conference required by Fed. R.

  Civ. P. 16.” (Id. at 5.)




                                                    4
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 5 of 10




         12.     Pursuant to the Court’s July 31 Order, the parties contacted Magistrate Judge

  Crews’s Chambers to set a Rule 16 Scheduling Conference, which was eventually set for

  October 19, 2020. (ECF No. 67.)

         13.     Further to the Court’s July 31 Order, on September 21, 2020, the parties filed a

  Joint Proposed Pre-Trial Schedule, addressing the parties’ proposed briefing schedule on

  Alterra’s then-forthcoming motion to dismiss. (ECF No. 68.)

         14.     That same day, the Court entered the “following Initial Pre-trial Schedule”:

  “Deadline for Defendants’ Consolidated Motion to Dismiss: October 16, 2020; Deadline for

  Plaintiffs’ Consolidated Opposition: November 6, 2020; and Deadline for Defendants’

  Consolidated Reply: November 20, 2020.” (ECF NO. 69.)

         15.     The next day, on September 22, 2020, “[i]n light of Judge Moore’s recent order

  granting an initial pre-trial schedule,” Magistrate Judge Crews vacated the Rule 16(b)

  Scheduling Conference “pending the outcome of the motion to dismiss” and set the matter for a

  Status Conference on February 18, 2021. (ECF No. 70.) Because discovery cannot be served

  until the parties hold a Rule 26(f) conference, see Fed. R. Civ. P. 26(d)(1), the result of this

  Order was to effectively stay all other pre-trial proceedings.

         16.     Following the Initial Pre-trial Schedule, Alterra brought and the parties fully

  briefed Alterra’s Rule 12(b)(6) motion to dismiss the Consolidated Class Action Complaint

  between October 16, 2020 and November 20, 2020.

         17.     On February 5, 2021, Magistrate Judge Crews vacated and reset the February 18

  Rule 16(b) Scheduling Conference for February 23, 2021. (ECF No. 86.)




                                                    5
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 6 of 10




         18.     On February 22, 2021, Magistrate Judge Crews vacated the Rule 16(b)

  Scheduling Conference scheduled for February 23 and ordered the parties to “contact Chambers

  within 10 days of Judge Moore’s order on the pending motion to Dismiss [#73] to set a

  scheduling conference or status conference.” (ECF No. 87.) In doing so, Magistrate Judge Crews

  extended the effective stay of all pre-trial proceedings, pending the Court’s resolution of

  Alterra’s motion to dismiss and the parties’ scheduling a status or scheduling conference to

  propose the next pre-trial schedule.

         19.     On June 25, 2021, the Court entered its Order on Motion to Dismiss, which

  granted in part and denied in part Alterra’s motion to dismiss the Consolidated Complaint. (ECF

  No. 94.)

         20.     Pursuant to Magistrate Judge Crews’s prior order, (ECF No. 87), counsel for all

  parties conferred by phone on June 30, 2021, to address next steps in the litigation, including

  setting a scheduling conference. After contacting Judge Crews’s Chambers, the parties filed a

  Joint Motion to Set Scheduling Conference on July 2, 2021. (ECF No. 96.)

         21.     On July 5, 2021, Magistrate Judge Crews set the Rule 16(b) Scheduling

  Conference for August 12, 2021, with the parties’ proposed scheduling order due by August 5,

  2021. (ECF No. 98.)

         22.     Plaintiffs and Alterra agreed last week to hold their Rule 26(f) conference on July

  21, 2021.

                                            ARGUMENT

         23.     Given the convoluted procedural history in this case, and particularly the prior

  pre-trial schedules and Judge Crews’s February 22 Order requiring the parties to set a status or



                                                   6
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 7 of 10




  scheduling conference following a ruling on Alterra’s motion to dismiss—effectively staying all

  pre-trial proceedings—there has been some confusion regarding the timing of Alterra’s deadline

  to answer the Consolidated Complaint, and of Plaintiffs’ potential filing of a motion for leave to

  amend. As a result of that confusion, undersigned counsel’s paralegal responsible for docketing

  all deadlines in this case failed to docket the presumptive 14-day deadline under Rule

  12(a)(4)(A) to answer following the denial of a motion to dismiss—and undersigned counsel did

  not realize this oversight until shortly after that deadline had passed.

          24.    Immediately upon becoming aware of this issue, undersigned counsel conferred

  with Plaintiffs’ counsel by email on July 12, 2021, about setting a date for Plaintiffs’ potential

  motion for leave to amend and resetting Alterra’s deadline to answer, should Plaintiffs not so

  move. In this conferral, Plaintiffs’ counsel informed undersigned counsel that Plaintiffs do not

  intend to seek leave to amend and do not oppose resetting Alterra’s answer deadline to July 19,

  2021.

          25.    To the extent this unopposed motion for extension is out of time, given the

  presumptive deadline in Rule 12(a)(4)(A), Alterra respectfully requests that the motion be

  granted under Rule 6(b)(1)(B) for excusable neglect. But for undersigned counsel’s and their

  staff’s inadvertent, though excusable, mistake in not docketing the default deadline under Rule

  12(a)(4)(A), Alterra would have conferred with Plaintiffs’ counsel to clarify or seek to extend the

  deadline to answer, or would have answered, before that presumptive deadline ended on July 9,

  2021.

          26.    Plaintiffs will face no prejudice from an at most one-day delay in moving to

  extend, as confirmed by their not opposing the requested extension. With no prejudice to



                                                    7
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 8 of 10




  Plaintiffs, Alterra’s good-faith attempt to remedy the situation as soon as Alterra’s counsel

  became aware of the mistake, and the very brief delay, Alterra has shown excusable neglect to

  grant the requested extension even out of time. See, e.g., Mandy’s Ltd. v. Salon and Beauty

  Source, Inc., 15-cv-01571-WYD-MJW, 2016 WL 1223061, at *2 (D. Colo. Mar. 29, 2016)

  (granting out-of-time motion to extend based on “miscalendaring of the deadline”); Gemalto S.A.

  v. Cpi Card Group Inc., 15-02776-RM-MJW, 2016 WL 233394, at *2–4 (D. Colo. Jan. 20,

  2016) (setting aside default for mistaken belief regarding time to answer complaint); Let’s Go

  Aero, Inc. v. Cequent Perf. Prods., Inc., 14-cv-01600-RM-MEH, 78 F. Supp. 3d 1363, 1373–74

  (D. Colo. 2015) (setting aside default and granting additional time to answer complaint where

  delay was caused by misunderstanding of pre-trial orders).1

         27.     Good cause also exists for the requested extension of time, given the complexity

  of the case and number of claims. See Civ. Practice Standard IV.K.1. Good cause under Rule 6

  “should be liberally construed to advance the goal of trying each case on the merits.” See Rachel

  v. Troutt, 820 F.3d 390, 394 (10th Cir. 2016). Demonstrating good cause typically “requires the

  moving party to show that it has been diligent in attempting to meet the deadlines, which means

  it must provide an adequate explanation for any delay.” Strope v. Collins, 315 F. App’x 57, 61

  (10th Cir. 2009) (internal quotation marks omitted). Despite the docketing error, Alterra has been

  diligent in attempting to meet all deadlines. Since receiving the Order on Motion to Dismiss,

  undersigned counsel has been diligently analyzing the Order, surviving claims, and Alterra’s



         1
            Although these later two cases arise in the default setting, courts should look to these
  standards in judging out-of-time motions for extension of deadlines that might otherwise result in
  default if not remedied. “The preferred disposition of any case is upon its merits and not through
  default.” Let’s Go Aero, 78 F. Supp. 3d at 1372.


                                                   8
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 9 of 10




  defenses. And within days after the Order on Motion to Dismiss, on June 30, 2021, undersigned

  counsel conferred telephonically with Plaintiffs’ counsel about setting a Scheduling Conference,

  in accordance with Judge Crews’s Order, and the scope and content of the upcoming Rule 26(f)

  conference. Alterra and its counsel will continue to be diligent in attempting to meet all deadlines

  in this case.

          28.     The brief extension will allow Alterra sufficient time to prepare a consolidated

  answer, including its defenses, in light of the Court’s Order on Motion to Dismiss. Undersigned

  counsel is diligently analyzing the significance of Plaintiffs’ remaining allegations and claims in

  light of the Court’s Order on Motion to Dismiss and requires more time to perform additional

  investigation and research to reasonably prepare an answer to the Consolidated Complaint. The

  requested extension—of 10 days from July 9, 2021 and 7 days from this motion—is reasonable

  under the circumstances.

          29.     Although Plaintiffs originally agreed to an extension through July 23, 2021,

  Alterra is requesting only an extension through July 19, 2021, so that its answer is on file before

  the parties’ scheduled Rule 26(f) conference on July 21, 2021.

          30.     No party will be prejudiced by this extension, as demonstrated by Plaintiffs’

  consent to an even longer extension to July 23, 2021. Nor will the requested extension affect any

  trial or pre-trial dates, as no such dates are set. Justice will be served by allowing this extension

  of time.

          31.     Pursuant to D.C.COLO.LCivR 6.1, undersigned counsel certifies: Alterra has not

  previously sought an extension or continuance of its time to respond to or answer the

  Consolidated Complaint, and none have been granted. The undersigned counsel is



                                                    9
Case 1:20-cv-01057-RM-SKC Document 99 Filed 07/12/21 USDC Colorado Page 10 of 10




   simultaneously serving a copy of this motion on its clients. This motion meets the requirements

   of D.C.COLO.LCivR 6.1.

          For these reasons, Alterra requests that the Court grant an extension of time to answer the

   Consolidated Complaint up to and including July 19, 2021.



   Dated: July 12, 2021.                               Respectfully submitted,



                                                       s/ Kathryn A. Reilly
   Robert M. Schwartz                                  Kathryn A. Reilly
   Shon Morgan                                         Andrew M. Unthank
   Michael Williams                                    Natalie E. West
   Quinn, Emanuel, Urquhart & Sullivan LLP             Ryan W. Cooke
   865 S. Figueroa Street, 10th Floor                  Wheeler Trigg O’Donnell LLP
   Los Angeles, California 90017                       370 Seventeenth Street, Suite 4500
   Telephone: (213) 443-3000                           Denver, CO 80202
   Facsimile: (213) 443-3100                           Telephone: 303.244.1800
   Email: robertschwartz@quinnemanuel.com              Facsimile: 303.244.1879
            shonmorgan@quinnemanuel.com                Email: reilly@wtotrial.com
            michaelwilliams@quinnemanuel.com                    unthank@wtotrial.com
                                                                west@wtotrial.com
                                                                cooke@wtotrial.com

                                      Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on July 12, 2021, I electronically filed the foregoing
   UNOPPOSED MOTION FOR EXTENSION OF TIME with the Clerk of Court using the
   CM/ECF system which will send notification of such filing to all counsel of record:


                                               s/ Kathryn A. Reilly




                                                  10
